Citation Nr: 0434267	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-00 560 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to an increased evaluation for hypertension 
and heart murmur, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1967, from January 1969 to October 1978, and from 
January 1982 to January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, wherein the RO denied service 
connection for hypothyroidism, and continued noncompensable 
and 10 percent evaluations assigned for service-connected 
gout and hypertension with heart murmur, respectively.  The 
veteran filed a timely appeal to the May 2003 rating decision 
and this appeal ensued.  In an October 2003 rating decision, 
the RO assigned a 20 percent evaluation for the service-
connected gout.  Thereafter, in a November 2003 statement to 
the RO, the veteran indicated that he was satisfied with the 
20 percent evaluation assigned for his gout and that he did 
not want to continue his appeal with respect to that issue.  
Therefore, the only two issues remaining for appellate review 
by the Board are the ones listed on the front page of this 
decision.  

In addition, in an October 2002 statement to the RO, the 
veteran indicated that he wanted to reopen his claim for 
service connection for degenerative arthritis.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge at the Board in Washington, D.C.  A copy 
of the hearing transcript has been associated with the claims 
file. 

(The decision below addresses the issue of entitlement to 
service connection for hypothyroidism.  Consideration of the 
issue of entitlement to an increased evaluation for 
hypertension with a heart murmur is deferred pending 
completion of the evidentiary development requested in the 
remand that follows the decision below.)

FINDING OF FACT

The veteran's hypothyroidism likely had its onset during his 
final period of active military service.  


CONCLUSION OF LAW

The veteran has hypothyroidism that is the result of disease 
incurred during active military service.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in both written arguments and in 
testimony before the undersigned Veterans Law Judge, that his 
hypothyroidism had its onset during his final period of 
military service, which was evidenced by an increase in both 
weight and thyroid-stimulating hormone levels (TSH.)  He 
maintains that contemporary medical treatises would support 
his contention that his in-service TSH levels were proof of 
the inception of his current hypothyroidism.  

Service medical records from the veteran's final period of 
military service include a February 1982 examination report 
reflecting that he was 73 inches tall and weighed 220.75 
pounds.  In the notes section of the report, it was indicated 
that on another occasion, the veteran had weighed 212 pounds.  
In the summary and defects section of the report, the 
examining physician recorded that the veteran had lost pounds 
and was within three pounds of his goal weight.  An April 
1984 laboratory report reflects that TSH levels were at zero 
(normal range was reported to have ranged from 0-7.)  A 
diagnosis of rule out metabolic abnormality was recorded by 
the examiner.  An April 1984 examination report reflects that 
the veteran weighed 240 pounds, which was noted to have been 
35 pounds overweight.  When seen in sick call in early August 
1984, he weighed 227 pounds.  The examiner reported that the 
veteran was still considered overweight, but not fat, and 
that he exceeded weight standards by 22 pounds (it was noted 
that he had lost 13 pounds since April 1984.)  When the 
veteran returned to sick call in mid-August 1984, he weighed 
231 pounds (it was noted that the maximum weight for military 
standards was 205 pounds.)  An assessment of his being 
overweight and having sub-optimally controlled high blood 
pressure on medication was entered by the examining 
physician..  An August 1987 examination report reflects that 
the veteran weighed 264 pounds and that he qualified for 
retirement.  A September 1987 laboratory report reflects that 
TSH levels were 2.88.

Post-service VA outpatient and examination reports, dated 
from December 1988 to August 2004, reflect that the first 
clinical evidence of hypothyroidism was in March 1997.  At 
that time, the veteran's TSH levels were 12.49.  An 
assessment of definite hypothyroidism was entered.  In August 
2003, the veteran was examined by a VA nurse practitioner, 
who indicated that she had reviewed the entire claims file 
prior to the examination.  The veteran gave a history with 
respect to his hypothyroidism, which is consistent with that 
previously reported in this decision.  The nurse practitioner 
noted that during service, all of the veteran's TSH testing 
was "normal, that TSH levels rose up to 12.4 in 1997, and 
that they had remained stable from 2001 with the exception of 
August 2002, when they peaked to 10.7.  After an examination 
of the veteran, the nurse practitioner entered a diagnosis of 
hypothyroidism, and concluded that it was less than likely 
that the veteran's in-service weight problem was the first 
sign or symptom of a thyroid problem.  In support of her 
conclusion, she maintained that the veteran had been 
evaluated for thyroid disease during service, that all 
findings were negative, and that the first post-service 
evidence of any diagnosis of hypothyroidism was eight to ten 
years after his separation from service.  

An August 2004 report from the veteran's treating VA 
physician contains an opinion that by newly proposed 
standards, and even otherwise, the veteran was clearly 
developing a hypothyroid state during service.  The VA 
physician maintained that while the veteran's last TSH 
testing was in 1987, had one been performed in 1988, he 
believed it would have been abnormal, even by the old 
standard. 

In conclusion, in considering the VA opinions discussed 
above, the Board finds that the evidence is in relative 
equipoise with regard to the question of whether the 
veteran's hypothyroidism had its beginning during his final 
period of military service.  The Board finds that both the VA 
nurse practitioner and VA physician in August 2003 and August 
2004, respectively, reviewed the veteran's claims files prior 
to the examination and provided medical reasoning to buttress 
their respective opinions.  The Board finds the veteran's 
treating physician to be fairly persuasive even though 
abnormal TSH levels were not shown during service, as clearly 
noted by the VA nurse practitioner.  The veteran's physician 
compared the veteran's medical history with contemporary 
medical principles in order to support his conclusion that 
the veteran was clearly developing a hypothyroid state during 
service in 1987.  This conclusion appears to be supported by 
the evidence showing a rise in TSH levels from zero to 2.88 
during the last several years of the veteran's military 
service.  At the very least, the evidence of record appears 
to be in equipoise, triggering the benefit-of-the-doubt rule.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, service 
connection for this disability is warranted.  Therefore, the 
benefit sought on appeal is granted. 


ORDER

Service connection for hypothyroidism is granted.




REMAND

The veteran maintains that his service-connected hypertension 
with heart murmur is more severely disabling than reflected 
by the current 10 percent evaluation.  In this regard, he 
maintains that while he does not have any cardiac 
complications associated with his hypertension, he has 
lightheadedness four to six times a year, which lasts ten 
minutes to an hour and is occasionally associated with 
headaches.  He maintains that his most recent blood pressure 
reading was 160/95.  

During the course of the appeal, the veteran has submitted 
several statements to the RO indicating that he has continued 
to seek treatment for his hypertension from the VA Medical 
Center (VAMC) in Sioux Falls, South Dakota.  He has 
specifically mentioned treatment from 1990 to the present.  
However, it does not appear that VA has requested these 
records.  As for VA obligation to secure the aforementioned 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Development such as that sought by this remand is consistent 
with the mandate of the VCAA.  As indicated above, in re-
adjudicating the issue of entitlement to an increased 
evaluation for hypertension with heart murmur, the RO should 
ensure that all notification and development actions required 
by the VCAA are met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected hypertension with 
heart murmur since November 2002, to 
specifically include all treatment 
reports, dating from 1990 to the present, 
from the VAMC in Sioux Falls, South 
Dakota.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.  

2.  After the requested development has 
been completed and after a review of the 
newly received medical evidence, the RO 
should undertake any additional action 
deemed necessary.  (This might include a 
VA examination to determine the current 
severity of the service-connected 
hypertension with heart murmur if the 
newly received evidence raises any 
question about the true character and 
severity of his current problem.)  The RO 
should also ensure that the new 
notification requirements and development 
procedures, codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), as 
well as the regulations found at 38 
C.F.R. § 3.159 (2004), are fully met.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



